Citation Nr: 9923993
Decision Date: 08/24/99	Archive Date: 11/08/99

DOCKET NO. 98-01 453               DATE AUG 24, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to a compensable disability rating for a history of
left ankle Achilles tendon synovitis.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his wife 

ATTORNEY FOR THE BOARD 

Richard A. Cohn, Associate Counsel 

INTRODUCTION

The veteran served on active duty from October 1957 to September
1959.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a July 1997 rating decision of the Department of
Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO),
which denied entitlement to service connection for a back disorder
and denied entitlement to a compensable disability rating for a
service-connected left ankle Achilles tendon synovitis.

REMAND

The veteran claims that his left ankle Achilles tendon synovitis is
more disabling than currently evaluated. His claim for a
compensable rating is well grounded, meaning it is plausible.
Hence, VA has a duty to assist him in developing the facts
pertinent to his claim. 38 U.S.C.A. 5107(a) (West 1991); 38 C.F.R.
3.103(a), 3.159 (1998).

In reviewing the record, the Board notes that the most recent VA
compensation examination in June 1997 included an evaluation of the
veteran's left ankle and foot but, as contended by the veteran's
representative in written argument dated in May 1999, it did not
include all relevant clinical findings pertaining to the ankle,
including the presence or absence of painful motion, muscle
fatigue, and muscle strength. That is, the VA examination report
does not answer some of the points raised in DeLuca v. Brown, 8
Vet. App. 202 (1995), which requires that functional loss be fully
portrayed. It is essential that the examination adequately portray
the degree of functional loss. 38 C.F.R. 4.40,4.45 (1998); DeLuca,
supra.

- 2 -

In view of the foregoing, the Board agrees with the representative,
and finds that a remand is required so that the veteran may be
afforded VA orthopedic examination for the purpose of determining
the current degree of severity of his left ankle Achilles tendon
synovitis. Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v.
Derwinski, 1 Vet. App. 121 (1991).

As to the claim for service connection for a back disability, the
Board notes that the veteran's service medical records (SMRS)
disclose that he underwent an X-ray examination of his lower back
soon after entry into active duty service following his complaints
of back discomfort during basic training. The X-ray examination of
the lumbosacral spine was negative and showed no significant
orthopedic abnormality. Several months later the veteran sought
treatment for mid-thoracic and lumbar spine discomfort. Physical
examination disclosed full range of motion in the cervical,
thoracic and lumbar spine and no areas of tenderness. Lumbosacral
and thoracic spinal X-rays were negative except for mild anterior
wedging of T9 and mild posterior spurring at the disc interval
between T8 and T9. It was noted at that time that the mild anterior
wedging of T9 might be physiological or a residual of a minor
compression fracture that occurred years go. Subsequently dated
SMRS are negative for any findings related to a back disability.

After the veteran's separation from service the claims file
includes no evidence of a back disorder until early 1991. A VA
treatment record notes that a magnetic resonance imaging
examination of the lower spine in February 1991 showed degenerative
joint disease (DJD) without a herniated nucleus pulposus. A private
physician who examined the veteran in April 1991 noted objective
findings of full range of lower spine motion and reported that the
veteran did not complain of much back pain. A VA examination and
treatment records from April 1995 note diagnoses of chronic back
pain with degenerative osteoarthritis of the lumbar spine and
narrowing of the disc spaces at L4-5 and L5-S 1. A VA examination
in July 1997 confirmed the diagnoses of degenerative osteoarthritis
of the lumbar spine with vacuum phenomenon at the L5-L5 level,
nearly obliterated L5-S1 interspace and osteophytes at the anterior
and lateral aspects of the lumbosacral spine. VA treatment notes
from March 1998 confirm the veteran's lumbosacral DJD and reflect
his continuing complaints of low back pain. While there is no
medical

- 3 -

evidence or opinion associated with the claims file that provide
evidence of a causal link between the veteran's low back disorder
and his period of active service, there is no indication that the
veteran has undergone an X-ray examination of the thoracic spine
since service.

Given the radiological evidence of mild anterior wedging of T9 and
mild posterior spurring at the disc interval between T8 and T9
during service, it is the Board's judgment that the requested
orthopedic examination noted above should also include an X-ray
examination of the veteran's thoracic spine and, if any abnormality
is shown, an opinion on the etiology of such disability.

Accordingly, this case is REMANDED for the following action:

1. The RO should contact the veteran and request that he identify
the names, locations, and approximate dates of treatment for all VA
and private health care professionals who have provided evaluation
or treatment for his left ankle Achilles tendon synovitis since
March 1998, which are not currently of record. After obtaining any
necessary authorization, the RO should then request and associate
with the claims file any records of treatment of the veteran.

2. Following the above, the veteran should undergo a VA orthopedic
examination to determine the current severity of his service-
connected left ankle Achilles tendon synovitis. All indicated tests
should be accomplished, including complete range of motion studies
of the left ankle. The orthopedic examiner should determine whether
the left ankle exhibits weakened movement, excess fatigability, or
incoordination attributable to the service-connected disability;
and, if feasible, these determinations should be expressed in terms
of the degree of additional range

4 -

of motion loss or favorable or unfavorable ankylosis due to any
weakened movement, excess fatigability, or incoordination. The
examiner should express an opinion on whether pain could
significantly limit functional ability during flare-ups. This
determination should also, if feasible, be portrayed in terms of
the degree of additional range of motion loss or favorable or
unfavorable ankylosis due to pain on use or during flare- ups. The
claims 'folder and a copy of this remand must be made available to
the examiner for his or her review in conjunction with the
examination.

The orthopedic examination should also include clinical and X-ray
examinations of the veteran's thoracic spine. The examiner should
review the veteran's service medical records, including the X-ray
evidence of mild anterior wedging of T9 and mild posterior spurring
at the disc interval between T8 and T9, and, if any current
abnormality of the thoracic spine is shown. opine whether it is at
least as likely as not that such current disability is causally
related to the abnormal X-ray findings reported during service.

When the development requested has been completed, the case should
again be reviewed by the RO on the basis of the additional
evidence. If the benefit sought are not granted, the veteran and
his representative should be furnished a supplemental statement of
the case, and be afforded the applicable opportunity to respond
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and
the Board does not intimate any opinion as to the merits of the
case, either favorable or unfavorable, at this time. No action is
required of the veteran until he is notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet.App. 369 (1999).

R.F. WILLIAMS 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).


